 Case 3:18-cr-30021-MJR Document 88 Filed 10/15/18 Page 1 of 4 Page ID #410


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,    )
                             )
                  Plaintiff, )
                             )
       vs.                   )                    CRIMINAL NO. 18-30021-MJR
                             )
EMMANUEL D. ABDON,           )
                             )
                  Defendant. )

  GOVERNMENT=S MOTION TO RECONSIDER ITS MOTION IN LIMINE
     PURSUANT TO FEDERAL RULE OF EVIDENCE 609(a)(2) AND
         MEMORANDUM OF LAW IN SUPPORT THEREOF

      Comes now the United States of America, by and through its attorneys, Steven

D. Weinhoeft, United States Attorney for the Southern District of Illinois, and Angela

Scott and George Norwood, Assistant United States Attorneys, and, in support of its

Motion to Reconsider its Motion in Limine Pursuant to Federal Rule of Evidence

609(a)(2), states as follows:

      Defendant Emmanuel D. Abdon is charged with Attempted Enticement of a

Minor, Attempted Sexual Exploitation of a Minor, and Travel with Intent to Engage

in Illicit Sexual Conduct.      In the first trial, the Government filed a motion in limine

seeking to introduce defendant’s 2012 misdemeanor conviction for Theft by

Deception.    The motion was denied, in part, because the Government could not

demonstrate that the defendant had actually acted “with deception.”                    The

Government has now obtained the details of this 2012 misdemeanor conviction and

believe that it should be allowed, pursuant to Federal Rule of Evidence 609(a)(2), to

question the defendant regarding that conviction should he testify at trial.

      Federal Rule of Evidence 609(a)(2) requires admission of any conviction

“regardless of the punishment” if the conviction involves either a “dishonest act or
 Case 3:18-cr-30021-MJR Document 88 Filed 10/15/18 Page 2 of 4 Page ID #411


false statement,” without any consideration as to whether its prejudicial effect

outweighs its probative value. United States v. Wilson, 985 F.2d 348, 351 (7th Cir.

1993); United States v. Kuecker, 740 F.2d 496, 501 (7th Cir. 1984).      See also Fed. R.

Evid. 609, Advisory Committee Notes (“The admission of prior convictions involving

dishonesty and false statement is not within the discretion of the Court.           Such

convictions are peculiarly probative of credibility and, under this rule, are always to

be admitted.”).   In this case, the defendant’s misdemeanor conviction for theft by

deception involved the use of a “fraudulently obtained credit card” to obtain clothing,

airline tickets, hotel reservations, florist services and food.   See Exhibits A and B,

attached hereto, and incorporated herein.         Because this crime involved some

element of deceit, it should be admissible pursuant to Federal Rule of Evidence 609.

See Fed R. Evid. 609, Advisory Committee Notes (“By the phrase ‘dishonesty and false

statement’ the Conference means crimes such as perjury or subornation of perjury,

false statement, criminal fraud, embezzlement, or false pretense, or any other offense

in the nature of crimen falsi, the commission of which involves some element of deceit,

untruthfulness, or falsification bearing on the accused’s propensity to testify

truthfully.”).

       The admission of the conviction is especially important in the instant case

where the defendant’s credibility will be a central issue in the case.   A disputed issue

at trial will be the defendant’s intent when he traveled to Illinois from Florida and

what he intended to happen as a result of the texts he sent the minor victim.        The

determination of these issues will mostly be a matter of he said – she said, although

there are text messages that will support the minor victim’s testimony.              His

credibility as a witness, should he choose to testify, therefore, will be extremely
 Case 3:18-cr-30021-MJR Document 88 Filed 10/15/18 Page 3 of 4 Page ID #412


important.   Therefore, the Government should be allowed to inquire into his prior

conviction for dishonesty should he choose to testify because it bears directly on his

propensity to testify truthfully.

      WHEREFORE, the Government respectfully requests that this Honorable

Court allow the Government to question the defendant regarding his theft by

deception conviction should he testify at trial.


                                               Respectfully submitted,

                                               STEVEN D. WEINHOEFT
                                               United States Attorney

                                               s/ Angela Scott
                                               ANGELA SCOTT
                                               Assistant United States Attorney
                                               Nine Executive Drive
                                               Fairview Heights, IL 62208
                                               (618) 628-3700 Telephone
                                               (618) 628-3730 Facsimile
                                               E-mail: Angela.Scott@usdoj.gov
 Case 3:18-cr-30021-MJR Document 88 Filed 10/15/18 Page 4 of 4 Page ID #413


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,    )
                             )
                  Plaintiff, )
                             )
       vs.                   )                 CRIMINAL NO. 18-30021-MJR
                             )
EMMANUEL D. ABDON,           )
                             )
                  Defendant. )

                           CERTIFICATE OF SERVICE

      I hereby certify that on October 15, 2018, I electronically filed the

Government’s Motion to Reconsider its Motion in Limine Pursuant to

Federal Rule of Evidence 609(a)(2) with the Clerk of Court using the CM/ECF

system which will send notification of such filing to the following:

      AFPDs Daniel G. Cronin and Judy Kuenneke


                                               Respectfully submitted,

                                               STEVEN D. WEINHOEFT
                                               United States Attorney

                                               s/ Angela Scott
                                               ANGELA SCOTT
                                               Assistant United States Attorney
                                               Nine Executive Drive
                                               Fairview Heights, IL 62208
                                               (618) 628-3700 Telephone
                                               (618) 628-3730 Facsimile
                                               E-mail: Angela.Scott@usdoj.gov
